MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                   FILED
regarded as precedent or cited before any                                     Dec 20 2018, 9:02 am

court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Frederick A. Turner                                      Curtis T. Hill, Jr.
Bloomington, Indiana                                     Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Matter of the                                  December 20, 2018
Termination of Parental Rights                           Court of Appeals Case No.
of:                                                      18A-JT-301
P.O.M. (Minor Child)                                     Appeal from the Monroe Circuit
                                                         Court
and
                                                         The Honorable Frances G. Hill,
J.M. (Mother),                                           Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         53C06-1704-JT-350
        v.
The Indiana Department of
Child Services,
Appellee-Petitioner.



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018                 Page 1 of 19
                                    Case Summary and Issues
[1]   J.M. (“Mother”) appeals the juvenile court’s termination of her parental rights

      to P.O.M. (“Child”), raising two issues for our review which we restate as: (1)

      whether the trial court abused its discretion in denying Mother’s motion for a

      continuance; and (2) whether the juvenile court made sufficient findings to

      support the involuntary termination of her parental rights. Concluding the

      juvenile court did not abuse its discretion in denying Mother’s motion for a

      continuance and the findings were sufficient to support the involuntary

      termination of Mother’s rights, we affirm.



                                Facts and Procedural History
[2]   On three separate occasions in April 2016, Child, who was then not yet three

      years old, was found wandering the streets unsupervised.1 And, when Mother

      picked Child up from the police station following the last occasion on April 24,

      she appeared to be under the influence of an intoxicating substance. Mother

      refused a drug screen or to engage in a safety plan. A few days later, on April

      26, the Indiana Department of Child Services (“DCS”) filed a petition alleging

      Child was a child in need of services (“CHINS”), citing a lack of supervision

      and Mother’s ongoing drug use. Mother subsequently tested positive for

      cocaine on May 4 and tested positive for methamphetamine on June 15. The




      1
          The biological father of the Child is unknown and was not subject to this litigation.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018            Page 2 of 19
      juvenile court adjudicated Child a CHINS on June 20 and Child was placed in

      foster care.


[3]   On July 18, the juvenile court ordered Mother to comply with twenty-four

      directives to combat substance abuse and mental health issues. Among other

      things, these directives required Mother to:


              maintain contact with DCS; maintain suitable safe, and stable
              housing; maintain a stable source of income; not use, consume,
              trade or sell any illegal controlled substances; obey the law;
              complete Parent/Family Function Assessment and complete
              services as recommended in the assessment; complete substance
              abuse assessment and complete recommendations made in the
              assessment; submit to weekly drug screens; and attend all
              scheduled visitations with the Child.


      Appellant’s Appendix, Volume 2 at 33-34.


[4]   The juvenile court found Mother was “generally” complying with services at a

      review hearing on October 20, 2016, but she had “not yet enhanced her ability

      to fulfill her parental obligations[,]” and she had failed to take drug screens on

      August 11, September 9, and September 23. Index of Exhibits at 24-27.


[5]   The juvenile court conducted a permanency hearing on March 28, 2017.

      There, the court found that although Mother was generally loving during her

      visits with Child, the police had to be called on one occasion in December 2016

      because “Mother screamed for 10 minutes holding the Child and refused to give

      the Child to the visitation supervisor[.]” Appellant’s App., Vol. 2 at 34. The

      court further found that Mother “no showed” for almost half her scheduled

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 3 of 19
      drug screens from December 2016 through February 2017. The court modified

      the permanency plan from reunification to adoption due to Mother’s drug use

      and inability to make progress toward mental health stability. Id. DCS filed a

      verified petition for the termination of the parent-child relationship (“TPR”)

      between Mother and Child on April 19.


[6]   In Mother’s absence, the juvenile court held another review hearing on June 20,

      2017. Mother had continued to miss drug screens and had been arrested for

      possession of methamphetamine and a syringe just a week prior. Mother’s

      participation in mental health treatment was “not . . . consistent[,]” and

      Mother’s therapist reported “no progress was made in April 2017 and Mother

      was irrational and not responsive to de-escalation techniques.” Index of

      Exhibits at 36.


[7]   The juvenile court conducted a termination hearing on August 2, 2017. Mother

      requested a continuance at the beginning of the hearing, but the juvenile court

      denied her motion. After hearing the evidence, the court terminated Mother’s

      parental rights through written findings of fact and conclusions of law issued on

      September 1, 2017, concluding:


              The DCS has proven by a preponderance of evidence2 as follows:




      2
       On February 2, 2018, the juvenile court sua sponte issued a Notice and Correction of Scrivener’s Error
      which stated:



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018                Page 4 of 19
         26.      The Child has been removed from the home for more than
                  6 months under a dispositional decree.


         27.      There is a reasonable probability that the conditions which
                  resulted in the removal of Child from the home will not be
                  remedied and that the continuation of the parent-child
                  relationship poses a threat to the wellbeing of the Child.
                  Although there is no doubt that Mother has love for the
                  Child, Mother did not express a sincere understanding of
                  the safety needs of the Child or her responsibilities to
                  affectively [sic] address or avoid the 3 occasions when the
                  Child was found wondering [sic] outside of the home
                  unsupervised as a toddler, Mother continued to use illegal
                  substances throughout the case even though she was
                  offered and received significant drug treatment services,
                  Mother did not fully utilize or benefit from the services to
                  enable her to obtain stable emotional and mental health
                  necessary to the care of the Child, despite extensive mental
                  health treatment Mother continued to exhibit irrational
                  thinking and did not make significant progress in
                  necessary goals of learning to regulate her emotions and
                  distress tolerance, Mother stopped all services and
                  visitation with the Child for a period of time while this
                  termination petition was pending by fleeing to Michigan to
                  avoid a drug arrest warrant in Indiana, and Mother’s
                  history of near evictions and fleeing to Michigan and
                  recent criminal acts do not evince housing or social
                  stability needed by the Child.




      … an error was made in stating that the DCS has proven the following by a “preponderance of
      the evidence.” Judge Hill decided the case using the standard of “clear and convincing
      evidence,” but by scrivener’s error, cited the incorrect standard of “preponderance of the
      evidence” in the Ruling.
Appellant’s App., Vol. 2 at 84.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018             Page 5 of 19
              28.      Termination is in the best interest of the Child. The Child
                       entered foster care with developmental delays and
                       behavioral issues. The Child has participated in therapy
                       and has benefited from the Nurturing Heart Program
                       implemented by the foster parents to address behavioral
                       issues. Progress has been made in these areas and the
                       Child has benefited from the stable and consistent
                       environment provided by the foster parents. The Mother’s
                       emotionalism, unresolved mental health issues, and
                       continued drug use will not provide minimal safety and
                       stability for the Child. Despite some periods of sobriety
                       and Mother’s love for the Child, the evidence does not
                       show that Mother has the motivation or ability to
                       implement the changes necessary to provide a safe and
                       stable environment for the Child.


              29.      DCS has a satisfactory plan for the Child. The current
                       foster parents that the Child has lived with during the
                       entire period of this care are willing, able and hopeful to
                       adopt the Child.


              The Petition for Involuntary Termination of Parental Rights has
              been proven and should be granted.


      Appellant’s App., Vol. 2 at 41-42. Mother now appeals.



                                 Discussion and Decision
                                     I. Motion to Continue
[8]   First, Mother argues the juvenile court erred in denying her verbal motion for a

      continuance. We review a trial court’s decision to grant or deny a motion to

      continue for abuse of discretion. In re K.W., 12 N.E.3d 241, 243-44 (Ind. 2014).

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 6 of 19
              An abuse of discretion may be found in the denial of a motion for
              a continuance when the moving party has shown good cause for
              granting the motion, but no abuse of discretion will be found
              when the moving party has not demonstrated that he or she was
              prejudiced by the denial.


      Id. (internal citation and quotations omitted). “The party seeking a continuance

      must show that he or she is free from fault[,]” and there is a “strong

      presumption that the trial court properly exercised its discretion.” In re B.H., 44
N.E.3d 745, 748 (Ind. Ct. App. 2015), trans. denied.


[9]   At the beginning of the TPR hearing, Mother requested a continuance, with her

      counsel stating:


              [Mother] would like to, she’s had a lot of things going on in her
              life to where she hasn’t been able to meet the requirements that
              have been set out previously, but she believes she can do that
              now. And she’s asked to set this out such that she can complete
              a course of treatment, to put her in a better position in front of
              this court.


      Transcript of Evidence, Volume 1 at 4. DCS objected, arguing that the case

      had been ongoing for “over 15 months[,]” and “Mother’s has [sic] had plenty of

      time to show her motivation and determination, and efforts at reunification,

      she’s failed to do so as of today.” Id. at 5. The juvenile court denied Mother’s

      motion before proceeding to hold the hearing that ultimately resulted in

      termination of her parental rights.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 7 of 19
[10]   On appeal, Mother argues that she needed more time to comply with the

       dispositional order and that the juvenile court’s denial of her motion amounted

       to an abuse of discretion. In support of her argument, Mother cites the juvenile

       court’s Conclusion on Permanency in its March 31, 2017 Order:


               Although the hearing was helpful for the court to appreciate the
               efforts of Mother, the court concludes that reunification efforts
               have not been successful. Mother’s efforts to treat her anxiety
               and depression have not been consistent and she has shown only
               minimal improvement. Mother’s mental health stability is
               necessary to safely supervise and parent her child. Mother’s
               continued and significant use of Methamphetamines at least
               through February 2017 does not show a commitment toward
               reunification with the child. The fact that Mother was
               continuing to use even while she was reportedly attending drug
               treatment is contrary to a commitment to reunification. The
               permanency plan is changed to Termination of Parental rights.
               However, termination proceedings can be continued if Mother
               demonstrates a clear and consistent commitment to maintain sobriety
               and attend and benefit from mental health treatment.


       Index of Exhibits at 30-31 (emphasis added). Mother further argues that she

       “has shown good cause” for the termination hearing to be continued because,

       as her counsel explained, “she was in a better position and able to address the

       mental health concerns and the substance abuse.” Brief of Appellant-Mother at

       11.


[11]   As opposed to demonstrating the type of “clear and consistent commitment”

       which may have warranted a continuance, Mother’s situation continued to

       decline. Index of Exhibits at 31. Between the date of the juvenile court’s offer


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 8 of 19
       of a continuance and the denial of her subsequent motion, Mother had

       continued to miss drug screens and was arrested for possession of

       methamphetamine and a syringe. Moreover, the juvenile court found in its

       June 23 Review of Permanency Plan Order that Mother’s participation in

       mental health treatment “had not been consistent” and she had made “no

       progress . . . in April 2017[.]” Index of Exhibits at 36. Mindful of the “strong

       presumption” in favor of the juvenile court’s ruling, In re B.H., 44 N.E.3d at

       748, and Mother’s failure to display a “clear and consistent commitment[,]”

       Index of Exhibits at 31, we conclude the juvenile court did not abuse its

       discretion in denying Mother’s motion for a continuance.


                                       II. Termination Order
[12]   Next, Mother challenges the underlying termination order. A parent’s interest

       in the care, custody, and control of his child is “perhaps the oldest of the

       fundamental liberty interests[,]” Bester v. Lake Cty.. OFC, 839 N.E.2d 143, 147

       (Ind. 2005), and these rights are protected by the Fourteenth Amendment to the

       United States Constitution, In re D.D., 804 N.E.2d 258, 264 (Ind. Ct. App.

       2004), trans. denied. Although these rights are constitutionally protected, they

       are not without limitation and the law provides for the termination of the

       parent-child relationship when parents are unable or unwilling to meet their

       parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008).




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 9 of 19
                                          A. Standard of Review
[13]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. In re D.D., 804 N.E.2d at 265.

       Rather, we only consider evidence, and reasonable inferences therefrom, most

       favorable to the judgment, id., and we will only set aside the court’s judgment

       terminating a parent-child relationship when it is clearly erroneous, In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied, 534 U.S.
1161 (2002). The trial court abuses its discretion only when its decision is

       clearly against the logic and effect of the facts and circumstances before it. Id.


[14]   As required by Indiana Code section 31-35-2-8, the juvenile court entered

       findings of fact and conclusions thereon when terminating Mother’s parental

       rights. Accordingly, we apply a two-tiered standard of review. Bester, 839
N.E.2d at 147. We must first determine whether the evidence supports the

       findings; then we determine whether the findings support the judgment. Id.

       Findings will only be set aside if they are clearly erroneous and findings are

       clearly erroneous only “when the record contains no facts to support them

       either directly or by inference.” Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind.

       1997).


                      II. Termination of Mother’s Parental Rights
[15]   To terminate parental rights, Indiana Code section 31-35-2-4(b)(2) requires the

       State to prove, in relevant part:


                (B) that one (1) of the following is true:

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 10 of 19
                         (i) There is a reasonable probability that the conditions
                         that resulted in the child’s removal or the reasons for
                         placement outside the home of the parents will not be
                         remedied.


                         (ii) There is a reasonable probability that the continuation
                         of the parent-child relationship poses a threat to the well-
                         being of the child.


                         (iii) The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;


                 (C) that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       The State must prove the foregoing elements by clear and convincing evidence.

       Ind. Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). However,

       because subsection (b)(2)(B) is written in the disjunctive, the juvenile court need

       only find one of the three elements by clear and convincing evidence. See Castro

       v. State Office of Family & Children, 842 N.E.2d 367, 373 (Ind. Ct. App. 2006),

       trans. denied.


[16]   Here, the juvenile court found that the State proved both subsections (i) and (ii)

       of Indiana Code section 31-35-2-4(b)(2)(B) by clear and convincing evidence.3



       3
        Initially, Mother also argued the juvenile court had applied an incorrect burden of proof and that its sua
       sponte order correcting such mistake was “of no moment in this appeal.” Br. of Appellant at 10 n.1.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018                 Page 11 of 19
       Mother now attempts to challenge the sufficiency of the evidence to support both

       conclusions.4


                       A. Sufficiency of the Juvenile Court’s Findings
[17]   Mother argues the juvenile court failed to provide an explanation as to:


                how the findings support a conclusion that there is a reasonable
                probability that the conditions that resulted in the child’s removal
                or the reasons for placement outside the home of the parents will
                not be remedied or that is a reasonable probability that the
                continuation of the parent-child relationship poses a threat to the
                well-being of the child.


       Br. of Appellant at 12. Mother, however, fails to support this perfunctory

       assertion with cogent reasoning or citation to authority. As such, Mother has

       waived this issue for our review. Ind. Appellate Rule 46(A)(8) (providing that

       the argument section of the appellant’s brief must “contain the contentions of

       the appellant on the issues presented, supported by cogent reasoning[,]” along

       with citations to the authorities, statutes, and parts of the record relied upon,

       and a clear showing of how the issues and contentions in support thereof relate

       to the particular facts under review). Because these perfunctory assertions are




       However, “[a]fter reviewing both Briefs and the law,” Mother has since withdrawn this argument. Reply
       Brief of Appellant at 5.
       4
        Mother has not contested the juvenile court’s conclusion that termination is in the best interests of the Child
       or that there is a satisfactory plan for the care and treatment of the Child. See Appellant’s App., Vol. 2 at 42,
       ¶¶ 28-29. Accordingly, Mother has waived any argument as to these conclusions. A.D.S. v. Indiana DCS, 987
N.E.2d 1150, 1156 n.4 (Ind. Ct. App. 2013) (explaining that a parent’s failure to support arguments with
       cogent reasoning results in waiver on appeal), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018                   Page 12 of 19
       the only conclusions of law Mother so much as mentions in her brief, she fails

       to specifically challenge any of the juvenile court’s conclusions. The failure to

       challenge the juvenile court’s legal conclusions results in the waiver of any

       argument as to the sufficiency of such findings. A.D.S., 987 N.E.2d at 1156 n.4.

       Therefore, to the extent Mother challenges the sufficiency of the juvenile court’s

       findings of fact, she has also waived these arguments for failure to advance a

       cogent argument. Id.


[18]   Given our preference for resolving a case on its merits, we will nevertheless

       endeavor to address Mother’s arguments—at least to the extent they can be

       understood. Mother challenges ten of the juvenile court’s findings of fact,

       alleging the findings are “nothing but a recitation of the evidence[,]” and that

       the underlying order “lacks the specificity, the precision, and the direction

       necessary for this Court to ensure that DCS has proven each element by clear

       and convincing evidence.” Br. of Appellant at 12-13.


[19]   “A court or an administrative agency does not find something to be a fact by

       merely reciting that a witness testified to X, Y, or Z.” S.L. v. Indiana Dep’t of

       Child Servs., 997 N.E.2d 1114, 1122 (Ind. Ct. App. 2013). Instead, “a finding of

       fact must indicate, not what someone said is true, but what is determined to be

       true, for that is the trier of fact’s duty.” Id. “The trier of fact must adopt the

       testimony of the witness before the ‘finding’ may be considered a finding of

       fact.” Id.


[20]   Specifically, Mother argues:


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 13 of 19
               For example, in its Finding 12, the Trial Court notes that
               “Mother’s substance abuse condition began to deteriorate during
               her work with Therapist Terry in late spring, 2017.”


       Br. of Appellant at 12 (citing Appellant’s App., Vol. 2 at 36, ¶ 12). Mother

       never explains what, exactly, this is an “example” of, but it appears from the

       context of her argument that she is arguing the finding is an example of the

       juvenile court merely reciting testimony without making a finding. Id. Because

       Finding 12 indicates what the juvenile court determined to be true, however, it

       is not merely a recitation of testimony and we do not view it as such.


[21]   Next, Mother contends “Findings 15-17 are basically a recap of FCM Sarah

       Santoro’s testimony.” Br. of Appellant at 12. These findings state:


               15.      Family Case Manager Sarah Santoro/Instability Family
                        Case Manager Sarah Santoro (hereafter “FCM Santoro”)
                        was assigned to the Child’s case in May 2016. The Child
                        was not returned to Mother during the period of the
                        CHINS case because of Mother’s non-compliance with
                        services and safety issues for the Child. Mother did not
                        demonstrate sobriety or emotional stability necessary to
                        the Child’s safety. Mother disagreed with her mental
                        health treatment. Mother did not want to participate in
                        Dialectical Behavior Treatment (DBT) and attended only
                        a few sessions. Mother lacked motivation in mental health
                        treatment and to implement change in her daily life.
                        Mother exhibited the emotional instability in the
                        December 2016 screaming incident (see Finding 6) with
                        the Child present and in a Family and Team Case
                        Management Meeting in which she escalated
                        inappropriately in April or May 2017. Mother
                        obtaining/maintaining mental stability would help her

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 14 of 19
                 obtain sobriety. Mother’s relationship with her wife was
                 unstable. Mother’s housing was unstable, given the
                 history of near evictions and Mother’s departure to
                 Michigan.


        16.      Failure to Supervise. FCM Santoro addressed the issue
                 with Mother of the Child being found unsupervised
                 outside of the home at age 2 or 3. Mother believed a lock
                 would fix the problem. Mother did not understand that
                 the lock was not the extent of the problem and didn’t seem
                 to appreciate the need for close supervision. Mother
                 indicated the problem was the nanny. Mother did not
                 express a plan for a better caregiver. The judgment of
                 CHINS was based, in part, on the Child being found
                 outside of the home on 3 separate occasions.


        17.      Illegal Drug Use/Mother’s Flight to Michigan to Avoid
                 Warrant/Abandonment of Child. FCM Santoro assessed
                 that Mother did not successfully treat Mother’s drug use
                 that caused, in part, the CHINS case. Mother was
                 observed impaired on April 24, 2016 when the Child was
                 found unsupervised outside of Mother’s home and was
                 taken into protective care. Mother tested positive for
                 Cocaine and then Methamphetamine in May and June
                 2016 within about 2 months of the removal of the Child
                 from Mother’s care. Mother was offered a drug
                 assessment, Recovery Coaching, therapy, and random
                 drug screens. Mother did participate in a Mapping
                 Program, Recovery Coaching and therapy. Mother had
                 periods of sobriety but did not maintain. Between
                 December 2016 and February 2017 Mother showed up for
                 only half of her drug screens. Mother admitted using
                 Methamphetamine in February 2017. Mother did not
                 screen positive for illegal drugs for a period of time after
                 that but did screen positive for alcohol 3 times. Alcohol
                 use is considered a relapse for addiction. Mother was

Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 15 of 19
                        utilizing services in May 2017; however from the end of
                        May through July 2017, Mother did not participate in drug
                        screens or services. At the end of May 2017, Mother’s
                        wife notified DCS that Mother was arrested in Marion
                        County for possession of Methamphetamine. Mother was
                        charged on June 10, 2017 in Marion County for unlawful
                        possession of a syringe, possession of Methamphetamine,
                        Possession of Paraphernalia in cause number 49G25-F6-
                        021560. Exhibit 10. Mother did not appear for a hearing
                        in that cause and a warrant was issued for her arrest on
                        June 13, 2017. FCM Santoro spoke to Mother and told
                        her to turn herself in on the active warrant. Mother did
                        not do so. The number of Mother’s visits were reduced
                        because the Child was having difficulty at Head Start and
                        exhibiting aggression with other children after visits.
                        Mother’s last visit with the Child was in June, 2017. At
                        some point in June 2017, Mother left Indiana to avoid the
                        warrant and Mother stayed in Michigan where she has
                        family. Mother contacted DCS a few weeks before this
                        hearing to advice [sic] of her location in Michigan where
                        documents in her cases could be sent to her. Mother
                        inquired about services in Michigan but did not ask for
                        DCS help. Mother was manipulative with the case
                        manager and the phone call was not productive.


       Appellant’s App., Vol. 2 at 37-39.


[22]   There is no question that Findings 15-17 heavily rely on the testimony of

       Santoro, but the findings also clearly indicate what the juvenile court

       determined to be true. And, so long as findings indicate a determination, we

       will not set them aside unless the record contains no facts to support them

       either directly or by inference. Yanoff, 688 N.E.2d at 1262. Santoro’s testimony

       clearly supports these findings and they are therefore proper.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 16 of 19
[23]   Finally, Mother argues “Findings 18-24 merely discuss and quote witnesses

       without adopting the testimony or making a finding of fact.” Br. of Appellant

       at 12. These findings state:


               18.      CASA Mavis Anderson. Mavis Anderson is the Court
                        Appointed Special Advocate (CASA) for the Child.
                        CASA Anderson was employed as a licensed clinical
                        social worker for 30 years, working primarily in hospitals.
                        She is now retired. The CASA spent about 100 hours
                        working on this case.


               19.      The CASA’s observations of Mother and Child were that
                        Mother was normally affectionate and appropriate with
                        the Child, although she could be emotional and increased
                        emotionalism from Mother was not good for the Child.
                        The CASA observed a visit of Mother and Child at the
                        park in which Mother got very angry at the CASA in the
                        presence of the Child. Mother was loud and the Child was
                        clearly upset.


               20.      The CASA believes that Mother’s relationship with her
                        wife is unstable. Mother was at the Wheeler Mission
                        because of reported domestic violence with her wife.
                        Mother told CASA she wanted to return to go home to
                        reconnect with her wife.


               21.      It is the opinion of the CASA that termination of Mother’s
                        parental rights is in the best interest of the Child because
                        Mother cannot provide a safe home for the child because
                        of her drug use and mental health issues. The CASA
                        opined that DCS services have been appropriate to meet
                        Mother’s needs, but Mother has made no progress.
                        Mother gets upset unless you tell her what she wants to
                        hear and Mother doesn’t want to be confronted. The

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 17 of 19
                        CASA opined that Mother has not been able to “get off of
                        drugs”, she lacks mental health stability, and she lacks a
                        stable support system.


               22.      Child. When the Child went into foster care 15 months
                        ago she was developmentally delayed and exhibited
                        behavioral problems. The Child has been in the same
                        foster home with Mr. and Mrs. Samuels for the entire 15-
                        month period. The foster parents attended Nurturing
                        Heart Programming to deal with the Child’s behavioral
                        issues. The Child also received therapy to address her
                        behavioral issues. The Child’s behavior has improved
                        while in foster care. The Child is bonded to the foster
                        parents and to the other siblings in the foster home. The
                        foster parents are willing to adopt the Child if she is free
                        for adoption.


               23.      The CASA observed and opined that the Child’s speech is
                        improving, she is progressing in school (Head Start), she is
                        more confident and happy, and she is bonded to the foster
                        parents.


               24.      The Child’s Head Start teacher Beth Harris observed that
                        the Child was quiet, “behind” and lacked verbal and
                        academic skills when she began Head Start after removal
                        from Mother; however, she is now an outgoing, happy,
                        child capable of interacting with adults and other children.
                        The Child’s language, math and social emotionality skills
                        jumped 2 points in the last quarter.


       Appellant’s App., Vol. 2 at 39-40.


[24]   With the exceptions of Findings 18 and 22, which clearly state the juvenile

       court’s determination of fact, the remaining findings do, at least to some degree,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 18 of 19
       recite the testimony of witness. Nevertheless, we have explained that a juvenile

       court does not err with references to evidence in its factual findings so long as

       the findings also contain “thoughtful findings that flow from the evidence.”

       S.L., 997 N.E.2d at 1122. That is the case here. All but ten of the findings are

       left unchallenged and are thus accepted as true. McMaster v. McMaster, 681
N.E.2d 744, 747 (Ind. Ct. App. 1997) (explaining that unchallenged trial court

       findings were accepted as true). Furthermore, the juvenile court’s conclusions

       of law regarding subsections (i) and (ii) of Indiana Code section 31-35-2-4(b)(2),

       see Appellant’s App., Vol. 2 at 41-42, ¶¶ 27-28, include additional findings

       which reflect the court’s determinations of fact.


[25]   In sum, although the termination order could have been more specific, because

       the juvenile court clearly identifies the reasons for terminating Mother’s

       parental rights, we find no error.



                                               Conclusion
[26]   Concluding the juvenile court did not abuse its discretion in denying Mother’s

       motion for a continuance and the findings were sufficient to support the

       involuntary termination of Mother’s rights, we affirm.


[27]   Affirmed.


       Riley, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-301 | December 20, 2018   Page 19 of 19